DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the limitation “the first supplementary information and the second supplementary information with an order of time” renders the claim indefinite.  It is unclear what “an order of time” refers to in this context.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama et al. (US 2005/0004458; hereinafter Kanayama) in view of Millett et al. (US 2014/0180087; hereinafter Millett).
Kanayama shows an information-processing apparatus and method comprising: an image-capturing unit that captures either or both of an ultrasonic image and a photoacoustic image that are imaged by an imaging device ([0076]); an information-obtaining unit that obtains operation information about manipulation of the imaging device for instructing an imaging method and time of the manipulation regarding either or both of the ultrasonic image and the photoacoustic image and that obtains time information about either or both of time at which the ultrasonic image is captured and time at which the photoacoustic image is captured (scan control unit, [0083]); and a display control unit configured to display the first image data of the ultrasonic image and the second image data of the photoacoustic image on a display unit (display; [0097]).
Also, wherein the operation information includes information about start of the imaging method and information about end of the imaging method (timing for transmission and reception; [0093]); wherein the operation information includes information about automatic operation based on the manipulation of a user and time of the automatic operation (the system controller is considered to operate “automatically” to perform the various computer functions to transmit/receive and ultimately generate photoacoustic and ultrasound images; operation unit for operator to set imaging conditions, [0104], [0118]); wherein the output unit outputs, to the external device, supplementary information that is perceivably associated with an order of time at which either or both the ultrasonic image and the photoacoustic image are captured and the time of the manipulation (after photoacoustic and ultrasound image data are completely acquired they are combined and displayed; [0125]-[0127]; also, either a photoacoustic or ultrasound image can be acquired first in either order; [0130]); an image-capturing unit that captures the photoacoustic image on the basis of a photoacoustic signal and captures the ultrasonic image on the basis of an ultrasonic signal ([0050]-[0052]); wherein the information-obtaining unit also obtains timing information about timing with which an ultrasonic signal and a photoacoustic signal are obtained, and wherein the output unit outputs, to the external device, association information about a relationship between the ultrasonic image and the photoacoustic image, the association information being obtained on the basis of the timing information and further associated (after photoacoustic and ultrasound image data are completely acquired they are combined and displayed; [0125]-[0127]; wherein the imaging method is related to either or both of imaging of the ultrasonic image or the photoacoustic image that is included in a video and imaging - 65 -10176821WOUS01 of the ultrasonic image or the photoacoustic image that is included in a still image ([0076]).  
Kanayama further shows an information-processing apparatus and method comprising: an obtaining unit that obtains supplementary information that includes operation information about manipulation of an imaging device for instructing an imaging method and time of the manipulation and an object that includes image data of either or both of an ultrasonic image and a photoacoustic image that are associated with the operation information (after photoacoustic and ultrasound image data are completely acquired they are combined and displayed; [0125]-[0127]; scan control, [0083]); and a display-controlling unit that reads the operation information and that causes a display unit to display the image data that is obtained by the manipulation (after photoacoustic and ultrasound image data are completely acquired they are combined and displayed; [0125]-[0127]); wherein the display-controlling unit causes the display unit to display information about the operation information, wherein the information-processing apparatus further includes a reception unit that receives a manipulation input of a user in response to the displayed information about the operation information (operation unit for operator to set imaging conditions, [0104], [0118]), and wherein the display-controlling unit causes the display unit to display the image data that is obtained by the manipulation that corresponds to the information about the operation information and that is received (after photoacoustic and ultrasound image data are completely acquired they are combined and displayed; [0125]-[0127]).

Kanayama further shows an information-processing system comprising: an image-capturing unit that captures either or both of an ultrasonic image and a photoacoustic image that are imaged by an imaging device ([0050]-[0052]); an information-obtaining unit that obtains operation information about manipulation of the imaging device for instructing an imaging method and time of the manipulation regarding either or both of the ultrasonic image and the photoacoustic image and that obtains time information about either or both of time at which the ultrasonic image is captured and time at which the photoacoustic image is captured (scan control unit, [0083]); and an output unit that outputs, to an external device, the operation information, the time information, and either or both of the ultrasonic image and the photoacoustic image that are associated with each other (after photoacoustic and ultrasound image data are completely acquired they are combined and displayed; [0125]-[0127]).
Kanayama further shows an information-processing system comprising: an obtaining unit that obtains supplementary information that includes operation information about manipulation of an imaging device for instructing an imaging method and time of the manipulation and an object that includes image data of either or both of an ultrasonic image and a photoacoustic image that are associated with the operation information (scan control unit, [0083]); and a display-controlling unit that reads the operation - 67 -10176821WOUS01 information and that causes a display unit to display the image data that is obtained by the manipulation (display; [0097]). 
Kanayama fails to show an information-obtaining unit configured to obtain first time information for acquiring the ultrasound image and second time information for acquiring the photoacoustic image; a storage unit configured to store image data of the ultrasonic image, first supplementary information including the first time information in which the ultrasonic image is acquired, image data of the photoacoustic image, and second supplementary information including the second time information in which the photoacoustic image is acquired; an obtaining unit configured to obtain first image data of the ultrasonic image associated with the supplementary information and second image data of the photoacoustic image associated with the secondary supplementary information from the storage unit, based on association information including the first time information in the first supplementary information and the second time information in the second supplementary information.
Kanayama also fails to show wherein the output unit outputs, to the external device, a DICOM object that includes the operation information, the time information, and either or both of the ultrasonic image and the photoacoustic image; wherein the display-controlling unit causes the display unit to display the operation information, time that is related to the operation information, and the image data that are arranged.
Millett discloses display control for a multimodality medical device.  Millett teaches an information-obtaining unit configured to obtain first time information for acquiring the ultrasound image and second time information for acquiring the photoacoustic image; a storage unit configured to store image data of the ultrasonic image, first supplementary information including the first time information in which the ultrasonic image is acquired, image data of the photoacoustic image, and second supplementary information including the second time information in which the photoacoustic image is acquired; an obtaining unit configured to obtain first image data of the ultrasonic image associated with the supplementary information and second image data of the photoacoustic image associated with the secondary supplementary information from the storage unit, based on association information including the first time information in the first supplementary information and the second time information in the second supplementary information ((imaging system may communicate via DICOM object, [0040], [0091]; display attributes allow the user to select any type of information to be displayed, and the display attribute may indicate a window of time; [0102]-[0105]);
wherein the output unit outputs, to the external device, a DICOM object that includes the operation information, the time information, and either or both of the ultrasonic image and the photoacoustic image (imaging system may communicate via DICOM object, [0040], [0091]); wherein the display-controlling unit causes the display unit to display the operation information, time that is related to the operation information, and the image data that are arranged (display attributes allow the user to select any type of information to be displayed, and the display attribute may indicate a window of time; [0102]-[0105]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kanayama to store images based on the time they were acquired, and to display the images with additional information as taught by Millett, as this will improve the presentation of the data to the user as described by Millett, for example to allow the user to zero in on relevant data and improve the quality of displayed data ([0004], [0006]).  Furthermore, the use of a standard format, such as DICOM, will improve the efficiency and ease of use of the displayed information by providing a commonly used format which can be easily shared and understood by other medical professionals.

Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Millett does not cure the deficiencies of Kanayama, examiner respectfully disagrees.  While Kanayama fails to show storing the time the images were acquired, this feature is taught by Millett.  It would be well within the level of one of ordinary skill in the art to store images with a time stamp.  Indeed, the purpose of the well known DICOM format is to provide for such a storage format.  Therefore, Millett does cure the deficiencies of Kanayama.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793